Citation Nr: 1732254	
Decision Date: 08/09/17    Archive Date: 08/16/17

DOCKET NO.  10-36 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1965 to July 1966.  He served in the Republic of Vietnam from August 9, 1966 to July 25, 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  By that rating action, the RO, in part, denied service connection for bilateral hearing loss.  The Veteran appealed this determination to the Board.

In November 2014, the Veteran testified before the undersigned at the above RO.  A copy of the hearing transcript has been associated with the record. 

The issues on appeal originally included entitlement to service connection for tinnitus and diabetes mellitus.  By rating actions, dated in June and December 2016, the RO granted service connection for these disabilities.  Because the Veteran has not disagreed with either the ratings or effective dates assigned, these determinations constitute full awards of the benefits sought on appeal with respect to these issues.  See Grantham v. Brown, 114 F 3d 1156 (Fed Cir 1997) (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the effective date assigned).  Thus, the only issue remaining for appellate consideration is the one listed on the title page. 

This matter was most recently before the Board in March 2016.  At that time, the Board, in part, remanded the matter to the Agency of Original Jurisdiction (AOJ) for additional development, notably to schedule the Veteran for a VA examination to determine the nature and etiology of his bilateral hearing loss.  In August 2016, a VA audiologist examined the Veteran and provided the requested opinion.  Thus, the requested development has been accomplished and the matter has returned to the Board for further appellate consideration. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is required for an addendum opinion.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

In addition, service connection for certain chronic diseases, including sensorineural hearing loss, may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015); Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015).  Although the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309 (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Impaired hearing is considered a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. See 38 C.F.R. § 3.385.  This does not prevent, however, a veteran from establishing service connection on the basis of post-service evidence of hearing loss related to service when there were no audiometric scores reported at separation from service.  Hensley v. Brown, 5 Vet. App. 155 (1993) (noting that a loss of 20 decibels or more could indicate some hearing loss, albeit not meeting the thresholds of 38 C.F.R. § 3.385).

The Veteran contends that he has bilateral hearing loss as a result of acoustic trauma that he sustained during combat in Vietnam without hearing protection.  He maintains that he did not have any post-service occupational noise exposure and that he wore hearing protection when he shot guns for recreational purposes.  See August 2016 Hearing Loss and Tinnitus DBQ.  During service, the Veteran had multiple in-service audiological examinations (i.e., April 1963; June 1964; August 1965; and, July 1967) at which auditory thresholds were recorded.  Prior to January 1, 1967, audiological evaluation was performed using American Standards Association (ASA) units.  Since 1975, however, VA has evaluated hearing loss under International Standards Organization-American National Standards Institute (ISO-ANSI) units.  In light of the above, and where necessary to facilitate data comparison for VA purposes in the decision below, including under 38 C.F.R. § 3.385, audiometric data originally recorded using ASA standards will be converted to ISO-ANSI standard by adding between 5 and 15 decibels (db) to the recorded data as follows:  500 Hertz (15 db); 1000 (10 db); 2000 (10db); 3000 (10 db); and, 4000 (5 db).  

The Veteran's service treatment records indicate that audiometric testing was conducted for Advance Reserve Officer Training Corps (ROTC) in April 1963.  As this evaluation was conducted prior to January 1967, the Board has converted the ASA units to ISO-ANSI units.  The Veteran's reported pure tone thresholds, in decibels, were as follows:


HERTZ
CNC

500
1000
2000
3000
4000
%
RIGHT
15
15
10
15 
20
n/a
LEFT
15
15
15
15
10
n/a

These results do not indicate the Veteran had hearing loss in either ear for VA purposes prior to service entrance in August 1965.  38 C.F.R. § 3.385; McKinney v. McDonald, 28 Vet. App. 15 (2016).

Audiometric testing was conducted again in June 1964.  As this evaluation was conducted prior to January 1967, the Board has converted the ASA units to ISO-ANSI units.  The Veteran's reported pure tone thresholds, in decibels, were as follows. 


HERTZ
CNC

500
1000
2000
3000
4000
%
RIGHT
30
25
25
25
20
n/a
LEFT
30
25
25
25
20
n/a

These results do not indicate the Veteran had hearing loss in either ear for VA purposes prior to service entrance in August 1965.  Id. 

Audiometric testing was conducted again at enlistment into the United States Army in August 1965 (audiometric testing was not performed at 3000 Hertz).  As this evaluation was conducted prior to January 1967, the Board has converted the ASA units to ISO-ANSI units.  The Veteran's reported pure tone thresholds, in decibels, were as follows. 



HERTZ
CNC

500
1000
2000
3000
4000
%
RIGHT
20
15
15
-
15
n/a
LEFT
20
15
20
-
15
n/a

These results do not indicate the Veteran had hearing loss in either ear for VA purposes when he entered service in August 1965.  Id. 

The Veteran had an in-service separation audiological evaluation in July 1967, at which time auditory thresholds were recorded.  However, because it is unclear whether such thresholds were recorded in using ASA units or ISO-ANSI units, the Board will consider the recorded metrics under both standards  relying on the unit measurements most favorable to the Veteran's appeal.  The ASA units are listed in parentheses in the graph below (testing was not performed at 3000 decibels).  


HERTZ
CNC

500
1000
2000
3000
4000
%
RIGHT
10 (25)
15 (25)
15 (25)
-
5 (10)
n/a
LEFT
15 (30)
15(25)
10 (20)
-
15 (20)
n/a

In a June 2010 statement by the Veteran's VA physician, the physician opined that the Veteran's left ear hearing loss was as likely as not due to military noise exposure.  VA examined the Veteran in August 2016 to determine the nature and etiology of any hearing loss.  The VA audiologist opined that it was less likely than not (less than a 50/50 percent probability) that the Veteran's hearing loss was related to military service, to include his history of in-service noise exposure.  The VA audiologist reasoned that a review of the Veteran's record revealed normal hearing upon entrance and separation from military service to calibrated audiometric testing.  The VA audiologist referenced a 2005 study by the Institute of Medicine Study (IOM) titled, "Noise and Military Service: Implications for Hearing Loss and Tinnitus" that stated:  "There is not sufficient evidence from longitudinal studies in laboratory animals or humans to determine whether permanent noise-induced hearing loss can develop much later in one's lifetime, long after the cessation of that noise exposure.  Although the definitive studies to address this issue have not been performed, based on the anatomical and physiological data available on the recovery process following noise exposure, it is unlikely that such delayed effects occur."  The 2010 opinion provides no support explanation whatsoever.  The 2016 opinion, however, relies solely the absence of documented hearing loss disability in the Veteran's service treatment records.  Both opinions are thus inadequate. 

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum opinion from the 2016 examiner or a similarly situated examiner regarding the etiology of the Veteran's bilateral hearing loss.  The entire claims file must be made available to and be reviewed by the examiner.  If an examination is deemed necessary, one must be conducted.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the hearing loss had onset in, or is otherwise related to, active service.  The examiner must specifically address the following:  1) the Veteran's noise exposure due to combat service in Vietnam; 2) the audiograms in the service treatment records and the presence of any threshold shifts; 3) the Veteran's lay statements that he noticed hearing difficulty continuously since service discharge; 4) and the 2010 VA physician opinion.  

2.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (to respond, the appeal must be returned to the Board for appellate review.

3.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

